United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-2272
                                 ___________

American Cable Technologies         *
Services, Inc.                      *
                                    *
           Appellant,               * Appeal from the United States
                                    * District Court for the Western
     v.                             * District of Missouri.
                                    *
American Telephone & Telegraph, Co. *
                                    * [UNPUBLISHED]
           Appellee.                *
                               ___________

                            Submitted: December 13, 2001

                                Filed: January 3, 2002
                                 ___________

Before LOKEN, RICHARD S. ARNOLD and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      American Cable Technologies Services, Inc. (ACTS) brought suit against
American Telephone & Telegraph, Co. (AT&T) alleging AT&T tortiously interfered
with ACTS's contractual relationship with Southwestern Bell Telephone Company
(SWB). The district court1 granted AT&T's motion for summary judgment, finding



      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
ACTS had failed to meet its burden of establishing the essential elements of tortious
interference.

       To state a cause of action for tortious interference with a contract or business
expectancy under Missouri law, a plaintiff must show each of the following: (1) the
existence of a contract or valid business expectancy; (2) the defendant's knowledge
of the contract or expectancy; (3) a breach induced or caused by defendant's
intentional interference; (4) absence of justification for the interference; and (5)
damages. See Rice v. Hodapp, 919 S.W.2d 240, 245 (Mo. 1996). The district court
found ACTS failed to generate a fact issue on intent, causation and justification.
Having reviewed the record, we conclude summary judgment was properly granted
for the reasons set out in the district court's opinion and order. We therefore affirm
the judgment of the district court pursuant to 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-